PER CURIAM:
Malcolm Dowdy appeals from the district court’s order denying his motion for modification of his sentence, in which he sought an order from the district court compelling the government to file a Fed. R.Crim.P. 35(b) motion based on his assistance to the government. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Dowdy, No. 5:05-cr-00013-BO (E.D.N.C. Aug. 23, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.